Citation Nr: 0420513	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-00 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than April 11, 
2002, for the establishment of a compensable rating for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971, and from December 1990 to August 1991.  Further, the 
record indicates he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from determinations by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
By a February 2002 rating decision, the RO established 
service connection for bilateral hearing loss evaluated as 
noncompensable (zero percent disabling) effective September 
27, 2000.  The veteran appealed, contending that a higher 
rating was warranted.  Thereafter, by a February 2003 
Supplemental Statement of the Case (SSOC) the RO assigned a 
10 percent rating for the hearing loss, effective October 29, 
2002.  The veteran appealed, contending an earlier effective 
date was warranted for the compensable rating.  A February 
2004 SSOC subsequently granted an April 11, 2002, effective 
date for the 10 percent rating for the veteran's hearing 
loss.

The record also reflects that the veteran initially requested 
a personal hearing before the Board in Washington, D.C., in 
conjunction with his appeal.  However, he withdrew this 
request in June 2004.  See 38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Service connection was established for the veteran's 
bilateral hearing loss effective September 27, 2000, the date 
his original claim of service connection was received by the 
RO.

3.  No competent medical evidence is of record for the period 
from September 27, 2000, to April 11, 2002, which indicates 
the veteran's service-connected hearing loss was of such 
severity to warrant a schedular rating of 10 percent.

4.  Since April 11, 2002, audiological evaluations have 
indicated that the veteran has Level II hearing for the right 
ear.

5.  The results of an April 11, 2002, audiogram indicates 
Level VII hearing loss for the left ear.  Subsequent 
evaluations conducted in October 2002 reflect Level XI 
hearing loss for the left ear, while a July 2003 evaluation 
reflects Level X hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 11, 
2002, for the assignment of a compensable rating for the 
veteran's hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.400, 4.85 (Diagnostic Code 6100), 4.86 (2003).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400, 4.85 (Diagnostic Code 6100), 4.86 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, No. 01-944 (June 24, 2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision.

Here, the issues on appeal flow from the veteran's 
Disagreement with the initial evaluations assigned following 
the rating decision which established service connection for 
bilateral hearing loss.  VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 that when VA receives a Notice 
of Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue an SOC if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c).  The Board further notes 
that, prior to the February 2002 rating decision, the RO sent 
correspondence to the veteran in November 2000 and February 
2001, which, together, informed him that he should identify 
any relevant evidence regarding his claim, that VA would try 
to obtain any such evidence he identified, indicated that he 
should submit any such evidence in his possession, and 
apprised him of the RO's development of his initial claim of 
service connection for hearing loss.  Moreover, the RO 
explained the basis for the assigned ratings for the 
veteran's hearing loss, and the effective dates thereof, by 
the February 2002 rating decision, the respective SOCs 
promulgated in August 2002 and September 2003, as well as the 
various SSOCs.  A review of these documents also reflects 
that the RO provided the veteran with a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159, the 
criteria for higher disability ratings for bilateral hearing 
loss, as well as the criteria regarding the assignment of 
effective dates.  Additionally, a November 2003 letter 
advised the veteran of the evidence needed to substantiate 
his claims, what he needed to submit, what VA would obtain, 
and the need to advise VA of any additional evidence he 
wanted considered.  Based on the foregoing, the Board finds 
that the veteran was notified and aware of what information 
and evidence was needed to substantiate his claims, as well 
as what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for him to submit any evidence in her possession that was 
relevant to the claims.  Therefore, the Board finds that the  
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra, has been satisfied.

The Board wishes to emphasize that all the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, as indicated by the preceding paragraph, the Board is 
satisfied that the veteran was apprised of what information 
and evidence was needed to substantiate his claims, as well 
as what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
was relevant to the claim.  Further, there is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

In regard to the duty to assist, the Board notes that it does 
not appear the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he has been accorded multiple VA medical 
examinations in conjunction with this case, and he has not 
indicated that his hearing loss  has increased in severity 
since the most recent examination in July 2003.  He also had 
the opportunity to present evidence and argument in support 
of his case.  Thus, the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran essentially contends that his 
service-connected hearing loss is more disabling than 
contemplated by the current evaluations.  Further, in his May 
2002 Notice of Disagreement he indicated that he was confined 
to receiving one half of any pay raise due to his hearing 
loss.  Regarding his earlier effective date claim, he 
indicated that there was no change in the severity of his 
hearing loss since he initiated his claim in September 2000.  
As such, he intimated that he was entitled to a compensable 
rating throughout this period.

Service connection was established for bilateral hearing loss 
by a February 2002 rating decision, effective September 27, 
2000, the date the veteran's claim was received by the RO.  
As noted in this decision, the veteran's service records 
reflect that he served in the Republic of Vietnam as a 
helicopter repairman, was exposed to a noise enriched 
environment while in Vietnam, and the evidence reflected he 
had a current bilateral hearing loss disability.

The evidence submitted in support of the veteran's underlying 
claim of service connection for hearing loss includes medical 
records which show multiple audiological evaluations 
conducted in the 1980s and 1990s.  Of note is an audiogram 
report dated in April 1999, which appears to show pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
25
35
LEFT
65
65
65
75
75

In addition, this report indicated that speech discrimination 
scores were 80 percent for the right ear, and 40 percent for 
the left ear.

Following his September 2000 claim, the veteran underwent a 
VA arranged audiological evaluation in September 2001.  The 
audiological evaluation itself revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
35
40
40
38.75
LEFT
75
70
75
85
76.25

Speech recognition scores were 92 percent for the right ear, 
and 40 percent for the left ear.  Based on the foregoing, the 
examiner concluded that the veteran had measurable moderate 
hearing loss on the right, and measurable moderately severe 
hearing loss on the left.  In addition, the veteran had 
measurably reduced speech recognition in both ears.

A private audiogram report dated April 11, 2002, appears to 
show pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
45
45
41.25
LEFT
70
70
70
70
70

In addition, this report indicated that speech discrimination 
scores were 84 percent for the right ear, and 48 percent for 
the left ear.

The veteran subsequently underwent a VA audiological 
evaluation in October 2002 which revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
30
40
28.75
LEFT
60
60
70
75
66.25

Speech recognition scores were 84 percent for the right ear, 
and 28 percent for the left ear.  

In July 2003, the veteran underwent a new VA arranged 
audiological evaluation, which revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
50
45
45
47.5
LEFT
80
75
90
90
83.75

Speech recognition scores were 84 percent for the right ear, 
and 38 percent for the left ear.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's hearing loss.  Rather, at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found.  See 
38 U.S.C.A. § 5110(a); Meeks v. West, 12 Vet. App. 352 
(1999), aff'd 216 F.3d 1363 (Fed. Cir. 2000).  Such a 
practice is known as "staged" ratings.

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.86.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86.  The evaluation of hearing impairment 
applies a rather structured formula which is essentially a 
mechanical application of the rating schedule to numeric 
designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average puretone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
April 11, 2002, for the establishment of a compensable rating 
for his bilateral hearing loss, nor is he entitled to a 
rating in excess of 10 percent for his hearing loss.

Initially, the Board acknowledges that all of the 
audiological evaluations reflect that the veteran's left ear 
shows an exceptional pattern of hearing loss pursuant to 
38 C.F.R. § 4.86, in that the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is in excess of 55 decibels.  However, as detailed 
below, the record reflects that Table VI results in a higher 
Roman Numerals for the left ear than Table VIa.

No exceptional pattern of hearing loss is shown with respect 
to the right ear pursuant to 38 C.F.R. § 4.86; the 
audiological results for the right ear do not show that each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, or that the average puretone 
threshold is 30 decibels at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz.

The Board acknowledges that the April 1999 audiogram report 
indicates the veteran had Level III hearing for the right ear 
under Table VI, while the left ear results correspond to 
Level VI under Table VIa and Level XI under Table VI.  This 
in turn corresponds to a 20 percent rating under Table VII, 
when using the higher Level XI for the left ear, and Level 
III for the right ear.  However, the Board notes that the 
April 1999 audiogram was not conducted by VA and does not 
appear to utilize the Maryland CNC speech discrimination test 
as required by 38 C.F.R. § 4.85 for purposes of determining 
the level of disability.  The Board notes that the pure tone 
threshold findings on the April 1999 audiogram are better 
than those on the September 2001 VA arranged audiological 
evaluation.  Because the hearing test was conducted prior to 
the September 2000 effective date and does not utilize the 
Maryland CNC speech discrimination test, the Board finds that 
this report is entitled to little weight in determining the 
specific level of severity under 38 C.F.R. § 4.85 as of 
September 2000.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (it is the duty of the Board to assess the credibility 
and weight to be given to the evidence of record).  In this 
regard, the Board notes that the September 2001 examination 
is closer in time to the effective date, and utilizes the 
appropriate speech discrimination testing, and is therefore 
most probative of the level of disability existing on the 
September 27, 2000 effective date.

The only competent medical evidence of record regarding the 
severity of the veteran's hearing loss for the period from 
September 27, 2000, to April 11, 2002, is that of the 
September 2001 VA arranged audiological evaluation.  With 
respect to the right ear, the results of this evaluation 
correspond to Level I hearing under Table VI.  The left ear 
results correspond to Level VII hearing under Table VIa or 
Level IX under Table VI.  Under Table VII, the Level I 
hearing for the right ear and the higher Level IX for the 
left ear correspond to a noncompensable rating.

As the competent medical evidence does not reflect that the 
veteran met or nearly approximated the schedular criteria for 
a compensable rating prior to April 11, 2002, he is not 
entitled to an earlier effective date for the establishment 
of such a rating.  In short, it was not factually 
ascertainable prior to April 11, 2002, that the severity of 
the veteran's service-connected hearing loss disability 
warranted a compensable rating under the schedular criteria.  
Thus, the preponderance of the evidence is against his claim 
for an earlier effective date, and it must be denied.

In regard to the period since April 11, 2002, the 
audiological evaluations conducted during this period 
consistently show that the right ear results correspond to 
Level II hearing under Table VI.  Further, the April 2002 
audiogram indicates the left ear results correspond to Level 
VI hearing loss under Table VIa and Level VIII under Table 
VI.  Thus, the higher evaluation is again from Table VI.  The 
Level II and Level VIII hearing loss results correspond to 
the current 10 percent rating under Table VII.

With respect to the VA audiological evaluations conducted in 
October 2002 and July 2003, the left ear results correspond 
to Level XI and Level X under Table VI.  The results under 
Table VIa indicate Level V and Level VII respectively.  Once 
again, Table VI results in the higher Roman Numerals for the 
left ear.  The Level II right ear hearing loss and the Level 
XI and X for the left both correspond to a 10 percent 
evaluation under Table VII.  

Based on the foregoing, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a schedular 
rating in excess of 10 percent for his bilateral hearing 
loss, even when taking into account his exceptional pattern 
of hearing loss for the left ear.  

For the reasons stated above, the preponderance of the 
evidence is against the veteran's claims, and they must be 
denied.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board also concurs with the RO's determination that an 
extraschedular evaluation is not warranted pursuant to 
38 C.F.R. § 3.321(b)(1).  As noted above, the veteran has 
indicated that due to his hearing loss he was confined to 
receiving one half of any pay raise.  However, the record 
does not indicate he has lost any significant time from work 
due to the disability, and he remains employed.  Thus, the 
Board finds that any loss in income is adequately compensated 
by the current schedular evaluations.  In short, it does not 
rise to the level of marked interference with employment.  
Moreover, there is no indication of any periods of 
hospitalization due to the hearing loss.  Consequently, the 
Board concludes that the veteran's hearing loss does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date earlier than April 11, 2002, 
for the establishment of a compensable rating for bilateral 
hearing loss is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



